Citation Nr: 1110730	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to April 1971 and May 1974 to January 1976.  

The issue regarding PTSD comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted an increased rating for PTSD.  The TDIU issue is on appeal from a February 2006 rating decision that denied TDIU.  The Veteran testified at a Board hearing at the RO in August 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board subsequently remanded the issues for further development in October 2009, specifically so that a new VA examination could be provided addressing the present severity of the PTSD, and Social Security Administration (SSA) records could be obtained.  The directives of the remand were substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire rating period on appeal, the Veteran's PTSD did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.

3.  For the entire rating period, the Veteran has not had a single disability rated at 60 percent or more disabling and his current combined disability rating is 60 percent.  

4.  For the entire rating period, the evidentiary record has not presented such an exceptional or unusual disability picture with regard to his service-connected disabilities as to result in conditions such as marked interference with employment or prolonged periods of hospitalization, or an exceptional circumstance related to the Veteran's capacity for employment as related to his service-connected disabilities, so as to preclude his obtaining or maintaining substantially gainful employment and to render inapplicable regular schedular standards, as to warrant referral of the case to the Director, Compensation and Pension Service, for consideration of TDIU outside the outside the regular schedular bases for that benefit.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  For the entire rating period, the criteria for TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA letters dated November 2004 and March 2006 provided the Veteran such notice.

Although the notices did not precede the initial adjudication of the Veteran's claim, the notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in November 2010, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking to substantiate the claim for a rating in excess of 50 percent for PTSD and a claim of TDIU.  The representative and the AVLJ asked questions to draw out the state of the Veteran's disability and his contentions related to his unemployment.  In addition, the AVLJ requested information regarding any current treatment and symptoms as well as the Veteran's ability to function in his current employment.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher disability rating and TDIU.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, Social Security Administration records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in December 2003, January 2006, and May 2010 to address the level of disability of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Increased Rating for PTSD

The present appeal involves the Veteran's appeal for an increased disability rating in excess of 50 percent for PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision:

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130.

The Veteran contends that his PTSD warrants a disability rating in excess of 50 percent.  After a review of all the evidence, lay and medical, the Board finds that the criteria for a rating in excess of 50 percent have not been met or more nearly approximated for any period of increased rating claim.   

To receive a disability rating in excess of 50 percent, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

The Veteran generally denied suicidal ideation or intent throughout his treatment records.  The Veteran also specifically denied suicidal intent or ideation at the VA examinations in December 2003, January 2006, and May 2010.  The Veteran did note some suicidal ideation in a February 2005 VA treatment report, an August 2005 psychiatric evaluation for disability determination, and the Board hearing in August 2009, but no suicidal intent at any time.    

The Veteran's speech has not been described as intermittently illogical, obscure, or irrelevant at any time during the period on appeal.  In March 2006, the Veteran's speech was not pressured and was described as coherent with no formal thought disorder noted.  In May 2010, his speech was described as soft-spoken.

Although the record shows depression throughout the period on appeal and the Veteran noted he was always a bit anxious in May 2010, the evidence does not show panic or depression that affects his ability to function independently, appropriately, and effectively.  The Veteran functions independently without any difficulty.  The Veteran's depressed mood is adequately and more appropriately addressed under the criteria for a 50 percent rating described as "disturbances of motivation and mood."

The Veteran does experience some impaired impulse control and some difficulty in adapting to stressful circumstances.  The May 2010 examiner described the Veteran as short-tempered.  He left full time work in 2007 after an argument with his supervisor.  However, the Veteran subsequently maintained temporary employment with another agency for several years.  

The Veteran does not present with an inability to establish and maintain effective relationships.  Although the Veteran has difficulty establishing and maintaining effective relationships, the Veteran lives with his brother, attends church, and talks with his children.  An October 2005 VA treatment record showed that the Veteran helps take care of his grandchildren as well.  Although the Veteran generally prefers to isolate himself and has some social impairment, the evidence does not show an inability to establish and maintain effective relationships.  Rather, the difficulty establishing and maintaining effective relationships is specifically addressed in the 50 percent rating criteria.

Additionally, the evidence revealed no spatial disorientation, no neglect of personal appearance and hygiene, and no evidence of obsessional rituals.  The Veteran was consistently described as appropriately dressed.  

Additionally, the Veteran's GAF scores are consistent with the current 50 percent rating.  Generally, the Veteran's GAF scores ranged in the low 50s, indicating serious symptoms to moderate symptoms.  As the Veteran's GAF scores for this period generally remained in the low 50s, the Board notes that they do not indicate that the Veteran's level of impairment more nearly approximated the 70 percent disability rating criteria.  

The Board acknowledges that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may affect the severity of his PTSD.  These include, but are not limited to, hypervigilance, isolation, nightmares, and sleep impairment.  The Board finds however that these symptoms do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Specifically, the Veteran's judgment, thinking, and family relations have not been considered deficient.  The Veteran also maintained work for most of the period on appeal.  He worked full time until 2007 and then worked for a temporary agency for a few years.  The Veteran stated in May 2010 that he currently does not work due to the lack of jobs in his area.  

The Veteran has reported that he has significant occupational and social impairment due to his PTSD and is thus entitled to an increased disability rating.  Specifically, among other symptoms, he testified that he got into fights at work, did not shower every day, and had memory problems due to his PTSD.  He is competent to report that which he can experience or observe and he is deemed credible, in this regard. However, as a layperson lacking in medical training and expertise, he cannot provide a competent medical opinion regarding the severity of his service-connected disability, and to that extent, his views are outweighed by the detailed opinions provided by the medical professionals who discussed the Veteran's PTSD and the severity of his occupational and social impairment. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For these reasons, the Board finds that the weight of the evidence shows that the Veteran's PTSD was not at a level that meets or more nearly approximates the criteria for a 70 percent rating at any point during the rating period; therefore, the Board finds that a preponderance of the evidence is against the appeal for a rating in excess of 50 percent rating for any period, and the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's written statements, the Board has found that the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  All of these symptoms or social and occupational impairments are explicitly recognized by the schedular rating criteria. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's PTSD disability, and finds that the rating schedule (Diagnostic Code 9411) adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood as set forth in the 50 percent rating criteria.  All of the Veteran's psychiatric symptoms attributable to PTSD are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the 
Board finds that the Rating Schedule measures and contemplates all aspects of the PTSD disability, so is adequate to rate the Veteran's service-connected PTSD, so that referral for extraschedular consideration is not warranted.

TDIU Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disability, namely his PTSD.  He states that his service-connected PTSD prevents him from securing substantially gainful employment.  The Veteran is only service connected for PTSD, rated as 50 percent disabling, and is not service connected for any other disability.  Therefore, the percentage criteria for TDIU are not met, and entitlement to TDIU is thus not warranted on a schedular basis.  38 C.F.R. § 4.16(a).  

In exceptional circumstances, even where the Veteran does not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a), TDIU may still be assigned on an extraschedular basis, upon a showing that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, where such an exceptional case is indicated, the Board is to refer the case to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Id.  As already discussed, infra, the Board does not find an exceptional or unusual disability picture in this so as to render inapplicable the regular schedular standards pursuant to 38 C.F.R. § 3.321(b)(1).  

The Board similarly finds that exceptional circumstances are not presented in this case indicating that the Veteran is to be referred for consideration of unemployability due solely to his service-connected disability notwithstanding his not meeting the regular schedular standards.  The Board finds the weight of the evidence against the Veteran's service-connected disability, PTSD, being preclusive of obtaining or sustaining substantially gainful employment.  The Board finds this to be the case based on the Veteran's treatment records, a May 2010 VA examiner's opinion noting that the Veteran's psychiatric symptoms would not in and of themselves preclude employment, and the Social Security Administration findings of February 2006 finding the Veteran was capable of work.   The Board also bases its conclusions on the GAF scores assigned based on the Veteran's PTSD at the May 2010 VA examination and at the August 2005 psychological evaluation.  The Board acknowledges the August 2005 statement that the Veteran appeared generally unable to tolerate the stress and pressures associated with day-to-day work activity.  The Board finds however that the VA examination opinion in May 2010 and the February 2006 SSA opinion outweigh the August 2005 opinion.  The May 2010 examiner and the February 2006 examiner had access to the Veteran's treatment records and their opinions regarding his employability were based on the Veteran's long-term treatment for the disability, rather than his complaints on a single date at an examination solely for the purpose of obtaining benefits.  

Because the Board finds the weight of the evidence against TDIU being warranted based on exceptional circumstances of either the Veteran or his service-connected disabilities, referral of the case for consideration of TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).  


ORDER

An increased disability rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU due to a service-connected disability is denied.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


